  Case 1:19-cr-10138-STA Document 80 Filed 12/14/20 Page 1 of 2                     PageID 168




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
           Plaintiff,                            )
                                                 )
               v.                                )             Criminal No. 1:19-cr-10138-STA
                                                 )
JONATHAN YORK,                                   )
          Defendant.                             )

      POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING

       COMES NOW the United States of America, by and through D. Michael Dunavant, United

States Attorney, and David N. Pritchard, Assistant United States Attorney for the Western District

of Tennessee, and notifies the Court of the position of the United States in accordance with ' 6A1.2

of the United States Sentencing Guidelines.

       1.      The attorney for the United States received and reviewed the Presentence

               Investigation Report prepared in this matter.

       2.      The United States has no objections to the factual findings or guideline calculations

               contained in the Pre-Sentence Report.

                                                     Respectfully submitted,

                                                     D. MICHAEL DUNAVANT
                                                     UNITED STATES ATTORNEY

                                              By:     s/ David N. Pritchard
                                                     David N. Pritchard
                                                     Assistant United States Attorney
                                                     167 N. Main Street, STE 800
                                                     Memphis, TN 38103
                                                     901-544-4231
  Case 1:19-cr-10138-STA Document 80 Filed 12/14/20 Page 2 of 2                     PageID 169




                                 CERTIFICATE OF SERVICE

       I, David N. Pritchard, Assistant United States Attorney for the Western District of

Tennessee, hereby certify that a copy of the foregoing Position Paper of the United States has been

filed via the District Court’s electronic case filing system and emailed to defense counsel.

       Respectfully submitted this 14th day of December, 2020.



                                                     s/David N. Pritchard
                                                     David N. Pritchard




                                                 2
